Citation Nr: 1034429	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-37 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the need for 
aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran had active duty service from August 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The appeal was remanded in February 2009 and January 2010 for 
further development and is again before the Board for appellate 
review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that an October 2009 VA examination report 
reflects that the Veteran has at least four out of five 
muscle strength in both upper extremities.  Despite this 
functional capacity the issue of entitlement to special 
monthly compensation based on a "loss of use" of the 
upper extremities has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran is service connected for residuals of a chronic 
right shoulder strain evaluated as 20 percent disabling; and for 
residuals of a chronic left shoulder strain with post-traumatic 
osteoarthritis, evaluated as 30 percent disabling.

2.  The Veteran is not shown to be, as a result of his service-
connected disabilities alone, permanently bedridden or so 
helpless as to be in need of the regular aid and attendance of 
another person.

3.  The Veteran has no single service-connected disability that 
is currently rated as 100 percent disabling.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation based 
on the need for the regular aid and attendance or due to being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
December 2005 and March 2009 correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be provided by 
the claimant, and notice of what part VA will attempt to obtain.  
He was provided notice of the specific criteria for an award of 
special monthly compensation based on the need for the regular 
aid and attendance or due to being housebound in the December 
2005 correspondence.  In March 2009 correspondence VA notified 
the Veteran of how VA determines the disability rating and 
effective date.  The claim was most recently readjudicated in a 
July 2010 supplemental statement of the case.  Thus, any timing 
error as to notice of how VA determines the disability rating and 
effective date was cured and rendered nonprejudicial.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Pursuant to the February 2009 remand, the RO obtained VA 
treatment records and afforded the claimant a VA examination in 
October 2009.   Pursuant to the January 2010 remand, the RO in 
February 2010 obtained an addendum to the October 2009 VA 
examination report.  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Special monthly compensation is payable to individuals who are 
permanently bedridden or are so helpless as a result of service-
connected disability as to be in need of the regular aid and 
attendance of another person under the criteria set forth in 38 
C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: inability of 
a claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustments of appliances which normal 
persons would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, either physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

A finding that the veteran is "bedridden" will provide a proper 
basis for the determination. Bedridden will be that condition 
which, through its essential character, actually requires that 
the veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed rest 
in bed for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required that 
all of the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made.  Id.

The particular personal functions that a veteran is unable to 
perform should be considered in connection with his condition as 
a whole.  It is only necessary that the evidence establish that a 
veteran is so helpless as to need regular aid and attendance, not 
that there be a constant need.  Determinations that a veteran is 
so helpless as to be in need of regular aid and attendance will 
not be based solely upon an opinion that the claimant's condition 
is such as would require him to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  Id.

The regulations also provide additional compensation on the basis 
of being housebound where a veteran has, in addition to a single, 
permanent service-connected disability rated 100 percent 
disabling, (1) additional service-connected disability or 
disabilities independently evaluated as 60 percent or more 
disabling which are separate and distinct from the 100 percent 
service-connected disability and involving different anatomical 
segments or bodily systems; or, (2) is permanently housebound by 
reason of service-connected disability or disabilities.   A 
veteran will be considered housebound where the evidence shows 
that, as a direct result of his service-connected disability or 
disabilities, he is substantially confined to his dwelling and 
the immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the disability 
or disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

Analysis

The Veteran is service connected for residuals of a chronic right 
shoulder strain evaluated as 20 percent disabling; and residuals 
of a chronic left shoulder strain with post-traumatic 
osteoarthritis, evaluated as 30 percent disabling.  His non-
service-connected disabilities include Parkinson's disease, 
residuals of a cerebrovascular accident (stroke), adult type 
diabetes, and labyrinthitis.

A review of the VA examination reports and VA and private 
treatment records reflects that the Veteran is not shown to be, 
as a result of his service-connected disabilities alone, 
permanently bedridden or so helpless as to be in need of the 
regular aid and attendance of another person.  

Turning first to whether the appellant is permanently bedridden, 
the October 2005 VA examination report reflects that the 
appellant did not spend any time in bed between 9 am and 9 pm.  
In October 2009, the VA examiner specifically stated that the 
claimant was not bedridden.

As to whether the appellant is so helpless as to be in need of 
the regular aid and attendance of another person, the October 
2005 aid and attendance examiner found that the Veteran required 
daily personal care, without which, hospitalization or a nursing 
home would be required.  Likewise, an October 2006 VA examiner 
noted that the appellant's activities of daily living were 
obviously significantly impaired because of his multiple medical 
issues.  

In April 2008, Dr. Kosseim noted that the appellant suffered 
from, inter alia, residuals of a cerebrovascular accident, 
dizziness, labyrinthitis, and general osteoarthrosis.  She also 
opined that because of these disorders the claimant required 
assistance from his wife for dressing, bathing, and eating.  

Significantly, the October 2005 and October 2006 VA examiners, as 
well as Dr. Kosseim, considered the Veteran's multiple 
disabilities, to include his nonservice connected stroke 
residuals and Parkinson's disease.  They did not address the 
impact of the bilateral shoulder disorder alone.  Specifically, 
while the October 2005 examiner noted that the appellant has a 
limitation of motion of the shoulders, the doctor indicated that 
Parkinson's disease limited hand motion, and that the appellant's 
left arm was limited by stroke residuals.  A March 2006 VA 
examiner merely noted that the functional impairment from the 
service-connected bilateral shoulder disability was difficulty 
with overhead use and lifting more than five pounds. 

The October 2009 VA examination report confirms the fact that the 
Veteran has difficulty with his activities of daily living, 
particularly with his upper extremities; and he relies on his 
spouse for assistance for bathing, dressing, shaving, meals, 
cleaning, and shopping.  In a February 2010 addendum, however, 
the VA examiner noted that all of the appellant's activities of 
daily living were severely impacted upon by the combination of 
the stroke residuals, Parkinson's disease, and the bilateral 
shoulder disorder.  

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected disability 
and a service-connected disability in the absence of medical 
evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).   In this case, the examiner explicitly stated that 
the claimant's problems with bathing, shaving, meals, cleaning, 
and shopping were not solely a result of the service-connected 
bilateral shoulder disorder.  Also, regarding protecting himself 
from hazards or dangers incident to his daily environment, the 
examiner stated in the initial report that the Veteran would 
recognize hazards in his daily environment, but that he would be 
slow to respond.  In addition, the February 2010 examiner noted 
that the appellant's ambulation issues were not solely the result 
of his bilateral shoulder disability.  Indeed, his shoulder 
disorders had little, if any, effect on his ambulation and 
because the Parkinson's disease and residuals of his stroke 
affected his ambulation.  The Board gives great weight to this 
medical evidence because it is the only medical evidence that 
addresses whether the service-connected bilateral shoulder 
disorders alone result in the need for aid and attendance of 
another person.  

The Board has considered the assertions of the Veteran and his 
spouse that he needs the aid and attendance of another person.  
The medical evidence shows that the appellant does indeed need 
the aid and attendance of another person.  To the extent, 
however, that the claimant and his spouse are asserting that he 
needs the aid and attendance of another person due to the 
service-connected bilateral shoulder disorder alone, the Board 
gives greater weight to the medical opinion in the February 2010 
addendum report than to their lay assertions because the VA 
examiner has medical training to distinguish symptomatology from 
various disorders whether they be service connected or not.

Regarding the criteria necessary for housebound status, the 
Veteran does not have a single, permanent service-connected 
disability rated or ratable at 100 percent disabling and 
additional service-connected disability or disabilities 
independently valued as 60 percent or more disabling.  Therefore, 
he does not meet the legal criteria for payment of compensation 
at the housebound rate under that criterion.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In an August 2010 written argument, the representative argues 
that resolving all benefit in favor of the Veteran, the Board 
should grant special monthly compensation because the VA examiner 
in the February 2010 addendum opined that the service-connected 
bilateral shoulder disorder is contributing to the need for aid 
and attendance.  The Board disagrees.  As noted above, the 
October 2009 VA examiner explicitly stated that the claimant's 
problems with bathing, shaving, meals, cleaning, and shopping 
were not solely a result of the service-connected bilateral 
shoulder disorder.  Thus, the medical evidence reveals that the 
Veteran is not, as a result of his service-connected disabilities 
alone, so helpless as to be in need of the regular aid and 
attendance of another person.

As the preponderance of the evidence is against the claim of 
entitlement to special monthly compensation based on the need for 
regular aid and attendance or for being housebound, the benefit-
of- the-doubt rule does not apply, and the Board has no other 
recourse but to deny the claim. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need for 
regular aid and attendance or housebound status is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


